Citation Nr: 1821365	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1956 to February 1958.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board notes that while the Veteran initially requested a live video conference hearing on his September 2014 VA Form, Appeal to Board of Veterans' Appeals, he subsequently withdrew his request for a hearing in a February 2018 VA Form 21-4138, Statement in Support of Claim.  Additionally the Veteran waived his right to have the RO review newly submitted evidence, through his representative, in correspondence received in November 2016.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs in favor of a finding that the Veteran has hearing loss which was incurred during or caused by his active military service.

2.  The preponderance of the evidence weighs in favor of a finding that the Veteran has tinnitus which was incurred during or caused by his active military service or service-connected hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hearing loss are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.313 (2017).

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.313 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds, after review of all evidence of record, that the preponderance of the evidence indicates that the Veteran currently has hearing loss, per 38 C.F.R. § 3.385, and tinnitus, and that there is at least an approximate balance of positive and negative evidence regarding the existence of in-service noise exposure and a nexus between said noise exposure and his current bilateral hearing loss and tinnitus.  

The Veteran's available service treatment records (STRs) do not include the results of any hearing tests performed upon his separation from active duty.  The Veteran claims, and the record as a whole reflects, that he had subsequent service in the U.S. Army Reserves (USAR) after his above-mentioned period of active duty.  There are no STRs or hearing test findings available for that period of service.  

The Veteran claims, however, that he was exposed to a significantly high level of noise from discharging firearms and explosives during both his active duty and service in the USAR.  See, e.g., Letter from Veteran received in April 2014.  The Veteran claims that he was not exposed to significantly high levels of noise after his military service, since he wore hearing protection while in noisy environments at work and he stopped hunting/shooting firearms recreationally in the early 1970s.  See id.  Thus, the Board finds, based on such statements, that the Veteran suffered the most noise exposure during his military service.  

Finally, there are records from one of the Veteran's private physicians in the claims file that indicate that the physician is of the opinion that the Veteran's hearing loss is related to his military service.  See Private Medical Records received in March 2014.   While a VA examination opinion (September 2013) indicates the contrary, that opinion is based in part on an informal hearing assessment at separation which, according to the examiner, indicated normal hearing.  The Board's review of the available STRs, however, revealed that audiometric testing was performed during the Veteran's separation, and if it was the results do not appear to have been reported.  The Board also finds, in that regard, that the informal hearing assessment mentioned by the examiner may not have been quite as reliable as the findings of a formal hearing assessment would have been.  Further, the examiner supported his opinion by explaining that the Veteran suffered from noise exposure in his post-military, civilian occupation, but the Veteran has repeatedly stated that any noise he was exposed to in his civilian occupation was minimal, because he was usually not in the area of any loud noises, and, when he was, he wore hearing protection.  See, e.g., Letter from Veteran received in April 2014.  That September 2013 opinion also indicates that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss, and the Board accepts this assertion as true.  

In conclusion, the combination of the one positive private opinion along with the Veteran's highly credible in-service noise exposure history render these claims at least in equipoise and support a grant of service connection for both bilateral hearing loss and tinnitus.  38 C.F.R. § 3.303.  The claims are granted in full.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


